Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants RCE filed April 16, 2021.
Claims 1-5 and 8-20 are pending. No claim is added and claims 6 and 7 are cancelled.
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.
 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5 and 8-20 of co-pending Application No. 15/913,915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the instant application are completely encompassed within the claims of co-pending Application No. 15/913,915.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Patent Application No. 2017/0103116) in view of Singh (US Patent Application No. 2019/0163545).

Regarding Claim 1, Hu discloses a system comprising: a processing device; and a memory coupled to the processing device (par [0027], Hu – processor and memory) and storing instructions that, when executed by the processing device, cause the system to perform operations comprising: 
receiving a first shard comprising one or more messages (par [0052-0053], [0175-0176], Hu – a first shard generated corresponds to item 320, which has data and attributes… another shard 260A has messages for receipt); 
par [0045], [0068], and [0130], Hu – information is received based on the request to a shard… [0140-0141] - result of the attribute is received from the target shard), wherein the first state attribute comprises a token assigned based on a processing capacity of a streaming system (par [0030], [0089], Hu)1
associating the first shard with a first state attribute (par [0052-0054], Hu); 
providing the first shard and the first state attribute as an atomic update (par [0108], Hu). 
While Hu teaches the use of digital data streams to send and receive various types of information (see par [0210-0211], Hu), as well as a processing capacity of a streaming system (see par [0030], [0089], Hu); however, Hu is not as detailed with respect to atomic update within a data stream; and initiating an adjustment of an operation of a message production source based on the received first state attribute of a streaming system. 
On the other hand, Singh discloses an atomic update within a data stream (par [0095], [0100], Singh); and initiating an adjustment of an operation of a message production source based on the received first state attribute assigned based on a processing capacity of a streaming system (par [0035-0036], Singh – making delayed messages available at their designated delivery times are increased and message identifiers need not be updated when the message is being moved to another location; par [0136-0137], Singh – load balancer makes decisions on changing the cross processes (i.e., sending messages from the message cache enqueuing to the message cache dequeuing) based on load, ownership, and death of the owning instance)2. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate 

Regarding Claim 2, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the memory further stores instructions to cause the system to perform operations comprising requesting the first state attribute from the first shard (par [0045], [0057], [0068], [0130], Hu). 

Regarding Claim 3, the combination of Hu in view of Singh, disclose the system of claim 2, wherein the memory further stores instructions to cause the system to perform operations comprising: receiving the first state attribute (par [0140-0141], Hu); and providing a second shard within the data stream based on the received first state attribute (par [0064], [0069], Hu). 

Regarding Claim 4, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the first state attribute reflects an importance of one or more of the messages (par [0089-0091], [0097], Hu). 

Regarding Claim 5, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the first state attribute reflects a location of one or more of the messages (par [0089-0091], [0097], Hu… par [0035], Singh). 

Regarding Claim 8, the combination of Hu in view of Singh, disclose the system of claim 1, wherein an operation associated with the first shard is performed based on the first state attribute (par [0045-0046], Hu). 

par [0108], Hu). 

Regarding Claim 10, the combination of Hu in view of Singh, disclose the system of claim 1, wherein providing the first shard and the first state attribute comprises providing the first shard and the first state attribute as a conditional update within the data stream (par [0126-0127], Hu). 

Regarding Claim 11, the combination of Hu in view of Singh, disclose the system of claim 1, wherein the first state attribute comprises a first sequence identifier (par [0048-0053], Hu). 

Claims 12-19 contain similar subject matter as claim 1-5 and 9-11 above; and are rejected under the same rationale.

Regarding Claim 20, the combination of Hu in view of Singh, disclose a non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to perform operations comprising: 
receiving a first shard comprising one or more messages (par [0052-0053], [0175-0176], Hu); 
associating the first shard with a first sequence identifier (par [0048-0053], Hu); 
associating the first shard with a first state attribute that reflects an importance of one or more of the messages (par [0052-0054], [0089-0091], [0097], Hu); and 
providing the first shard and the first state attribute as an update within a data stream (par [0108], Hu… par [0095], [0100], Singh); 
par [0045], [0057], [0068], [0130], Hu); 
receiving the first state attribute (par [0140-0141], Hu); and 
providing a second shard within the data stream based on the received first state attribute (par [0064], [0069], Hu).

Response to Arguments
Applicant argues, Singh does not teach or suggest the newly amended limitation “initiating an adjustment an operation of a message production source based on the received first attribute assigned based on a processing capacity of a streaming system” as in claim 1.
Examiner respectfully disagrees. To begin, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, Hu is relied upon for teaching requests being routed to shards and the results from the request being received from the target shard; wherein the returned result is the requested attribute (see par [0045], [0068], [0140-141]). Next, Hu teaches “sharded database 110 improves scalability by making it possible to increase performance and capacity of the system by adding additional shards and distributing load across shards” (see par [0030])… “shards may be implemented on different computing devices with varying hardware performance characteristics such as processing, memory, and storage performance (see par [0089])… wherein re-sharding can occur when the system detects a significant load on a particular shard or an oversized chunk within a particular shard thus impacting the performance and capacity (see par [0111-0112]); which teaches the claimed attribute based on a processing capacity and a second shard. Hu further teaches shard directors for coordinating different functionalities for changes within the shards (see [0045-0046]).
within a data stream, wherein all control data is dealt with atomically (see par [0095] and [0100]); as well as the different shards being within a data streaming system, wherein a pair of shards are sent through a single stream (see par [0033]). Singh further teaches the use of a load balancer to make decisions on changing the cross processes (i.e., sending messages from the message cache enqueuing to the message cache dequeuing) based on load, ownership, and death of the owning instance (par [0136-0137]). Wherein an adjustment/change of the operation on the device is performed based on a load issue.
As a result, the examiner believes the relied upon references do in fact teach upon the above-argued features.

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Chelcie Daye	
Patent Examiner
Technology Center 2100
May 7, 2021


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: Further details discussing processing capacity can be found within Hu at par [0097] and [0112].
        2 Examiner Notes: As discussed above Hu teaches the processing capacity; as well as discusses the use of a shard director for propagating changes to shards, receiving status updates from shards, and resharding operations; wherein the directors are responsible for managing load balancing (see par [0045-0046] and [0108-0113]).